                                                                    CLERK'S OFFICE U.S.DISX O UR'
                                                                                                F
                                                                           AT ROANOKE,VA
                                                                                FILED

                                                                             MAt 2 2 2215
                     IN T H E U N ITED STATES D ISTRICT CO U RT
                     FOR THE W ESTERN DISTRICT OF W RGINIV JULA .DUDLEXCLERK
                            H ARRISO N BU RG D IW SION                                 K

 JOHN E.LON EW OLF,
        Plaintiff,                           CivilAction N o.5:18cv00004
 V.


  SGT .STEVE GARRETT,                        By:H on.M ichaelF.U tbansld
                                                ChiefUnited StatesDisttictJudge
        D efendant


                             M E M O RAN D U M O PIN IO N

        Pendingin thiscaseareD efendantSteveG arrett'sm oéonsforsancdons,forsum m ary
                N$
                                                                         .


  judgment,and to deem therequestsforadmissionsaclmitted.ECF Nos.26,28,50.Pbintiff
 John Lonewolfhaszesponded and a hearing washeld in thematteron April10,2019.As
  discussedmorefullybelow,thecourt(1)deniesthemodon forsllmmaryjudgmentbecause
  oftheexistenceofdisputedissuesofmaterialfact;(2)grantsthemodon forsanctionstothe
  exientthatanyevidencerequestedandnotprovidedwillnotbeadnzittedatttial;(3)awards
  monetary sanctions;and (4) grants in part and denies in partthe request to deem the
  adrnissionsadnnitted.

                                    BACKGRO U N D

         1. PlaintifpsAllegations

        Lonewolfflled thislawslaiton January 5,2018,alleging deliberateindifference to llis
  health andsafetyby defendantsSteveGarrettandJohn lliggins.PlaintiffenyeredRockbridge
  RegionalJailrflkockbridge?) on October30,2012 to serveasentenceforadt'ugoffense.He




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 1 of 26 Pageid#: 389
 had been convicted in 1991ofaggravated sexualassaultofa child and wasrequited to register

 asa sex offendez.

        Lonew olfw asptocessedinto custodybydefendantG attett,who usedLonew olf'sbirth

 nameofEarlWilliam Giger.W henLonewolfprotestedthathehadchanged hisnametoJohn
 EarlLonewolfin April2012,G arrettbecam eangc and refused to use Lonew olf's new nam e.
                                                             .




 LonewolfassertsthatGarrett,in thepzesenceoftwoferrtzstf'inmates,statedthatLonewolf
 wasa sex offender.

        Lonewolfprotested thathe wasafraid forhis safety because the TçTrustf'inmates
 overheard G azrettm ention llik sex offender stat'us and asked thatG arrettnotplace him in

 generalpopulaéon.G arrea refused the request,stating thatLonewolfhad been incarcetated

 in theRockbridgegeneralpopulation beforewithoutany problem s.

        Lonewolfwasassigned to the same cellblock asJoelCopper.ln July 2010,while
 incarcezated atRockbridge,Coppezhad vidously assaulted inm ateFabian Schlegelbecausehe

  believed Schlegçlwasachildrapist.D efendantG arrett'swife,also an em ployeeatRockbridge,

  witnessed the assaultand flled areport.

        Copper assertshe told defendantG arrettin August2012 thathe did notwantto be

  housed with achild sexualoffendetbecauseofhisviolentzeacéon to them .Tllree daysbefore

  Lonewolfwastzansferred to Rockbridge,Copperasked thata presppm ed child sex offenderbe

  m oved and again told defendantG atrettoflnisviolentdisposidon towardsthem .

        W ithin houzs of Lonewolf being processed into Rockbridge, Copper leatned of

  Lonewolf'ssex offenderhistory from otherinm ates.Shortly after8:00 p.m .,Copperentered

                                             2




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 2 of 26 Pageid#: 390
 Lonewolfscellandbtutallyassaultedhim .Dutingtheassakx CoppercalledLonewolfbythe
 nam e ffl-linger,''ffl-langery''orTfGiger,''and accused him ofbeing achild sex offender.

        A t approxim ately 9:50 p.m ., gtzards on duty, including defendant G arrett's wife,
                                              .




 cliscovered Lonewolfbately consciousin hiscell.H etold them thatCoppezhad beaten him

 and he was ttansported to the hospitalem etgency depattm ent.Lonew olf suffered m uléple

 injmiesto hislefteye,leftocularzidge,leftparietalskull,mandible,palate,spleen,two ribs,
 leftlung,and intesénes.H ew ashospitalized from the date ofthe assault,O ctober30,2012,

 untilFebl'uaty2013.Lonewolfcbimsongoingphysicalandmentalinjuries.
        1I.ProceduralH istory

        Lonew olfirtitially fzed this action on O ctobet31,2013 and the pardesconsented to

 themagistratejudge'sjurisdiction on February24,2014.SeeLonewolfv.Garrett,No.7:13-
  CV-00519 (W.D.Va.'2017)ttheffflrstsuit'l.Following amotion forsummaryjudgmentand
  an evidentiary hearing on them otion,United StatesM agisttateJudgeRobertBallou entered
  an ordergrandng summav judgmenton theclnimsagainstI-ligginsand denp'ng summary
 judgmentasto Garrett.
        Atthe evidentiary hearing in the fltstsuit,Coppetadnlitted to beadng Lonewolfafter

  fincling out he had been convicted of sexually assaulting a child. Copper corrobotated

 Lonew olf'sversion ofe#ents,includingbeadng inm ateSchlegelin 2010,asking G arret'tnotto

  housellim around child sex offenders,having Garrettim ply to llim thatLonewolfwasachild

  sex offendez,having other inm ates confitm Lonew olf's convicdon,and beating Lonewolf.




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 3 of 26 Pageid#: 391
  Gattett,Lonewolf,Higgins,an1 CandiceBane,amajozatRockbddge,also testified atthe
  hearing.

        Shortly before the ttialdate,Gatzettftled a m otion for sanctions asking to exclude

  cettain evidence because Lonewolfhad nottesponded to discoveryrequests.Lonewolfthen

  voluntatilydismissedthelawsuhwithoutptejudiceviajointsdpuladon datedJuly6,2017.He
  fûed theinstantacéon onJanuary5,2018,within thesix-month period allowedbyVa.Code
  j8.01-229@9(3).
        D efendants G arrettand H igginsflled am oéon to dislnissin tlliscurrentsuiton M ay

  5,2018,towlùch Lonewolfdidnotrespond.A heatingwasheld onJune26,2018.Thecout't
  dismissed the cllim s against I'liggins on zes 'udicata and collateralestoppel grounds,and

  disnaissed cllim s againstthe defendants in theiroffcialcapacides.The case wassetfor tdal

  againstGarrettin hisinclividualcapacity.

        The new suit w as set for trial on M arch 3-4, 2019. Lonew olf again stonewalled

  cliscovery,leading Garrettto flleamodonforsanctbnsandmotion forsummaryjudgment
  on D ecem ber 19,2018.

        On January 7,2019,a stipulation ofdisrnissalwit.
                                                       h prejudice,signed by counselfor
  both Lonewolfand Garrett,wasflled.Lonèwolfcontacted theclerk onJanuary11,2019 by
  telephone,stadng thathe did notagtee to the stipulaéon ofdisrnissal.The couttattem pted a

  conferencecallontheissueonlanuary18,2019,butLonewolfclidnotjoin thecall.Thecourt
  then setashow causehearing forlanuary24,2019in open courtto addressthestipuladon of
  dismissalwith prejudice.

                                              4




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 4 of 26 Pageid#: 392
        Lonewolfand lzis counseltesdfled attheJanuary 24,2019 heating,and the coutt
  determinedtovacatethesdpulationofdistnissalwithptejudice,basedonamisunderstanding
  between Lonewolfand hiscounsel.The couttsetnew deadlinesto zespond to tlaem oéon fot

  sanctionsandsummatyjudgmentandptovidetesponsestothetequestsforadmissions.The
  paréesappeared and atgued the presentm otionson A pzil10,2019.

                                       D ISCU SSIO N

        111.M otion forSanctions

        Rule37(d)oftheFederalRulesofCivilProcedureprovidesthatacotutmaysancdon
  a party for faillzre to tespond to requestsfordiscovery.Sancdonsm ay include directing that

  the m atters em braced in the discovery or other designated factsbe taken as established for

  purposes ofthe action as the prevailing party cllim s;prohibiting the non-responsive party

  from suppordng or opposing designated claim sor defenses,or from inttoducing designated

  m attersinto evidence;striking pleadingsin wholeorin part;staying furtherproceqdingsuntil
                                                                                        '
                                                                                    a
  the orderisobeyed;disnaissing theaction in wholeotin part;orrendering a defaultludgm ent

  againstthenon-responsiveparty.Fed.R.Civ.P.37$)and (d).In addition,ifapartyfailsto
  provide Rule 26 disclosates,including theidentificaéon ofwitnesses,theparty isnotallowed

  tousethatinfotmation orwitnessesto supplyevidenceatsubsequentjroceedings,unlessthe
  failurewassubstantiallyjusdfiedotisharmless.Fed.R.Civ.P.37(c).
         Garrett flled a m otion for sancdons on D ecem bet 19,2018,alleging thatLonewolf

  nevez provided answers to the flrstsetofinterrogatories and failed to provide llis Rule 26

  disclosutes.Gazrettasks that the case be distnissed,ot,in the alternative,that allevidence

                                               5




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 5 of 26 Pageid#: 393
 requested butnotproduced be excluded.A fterthe m odon forsancdonswasfzed,Lonewolf

 tesponded at least in patt to tlae request for adrnissions,'tequests fot ptoducdon, and

 intertogatories.

         W hete dismissalis a potentialsancdon,couztshave m ore narzow discredon because

  (Ttlaeclisttictcokut'sdesireto cnfotce itsdiscovety otdezsisconfzonted head-on bythepatty's

  tights to a ttialby jury and a faitday in cotttt.7'lMutualFederalSav.And Loan Ass'n v.
  ltichards& Associates,Inc.,872F.2d 88,92 (4th Cir.1989)(cidngW ilsonv.Volkswa en of
 America.Inc.,561F.2d494,503-04(4th Cir.1977)).Indecidingamotion forsancdons,courts
  useafout-parttest:(1)whetherthenoncomplyingpartyactedinbadfaith;(2)theamountof
  prejudicehisnoncompliancecaused hisadvezsary,which necessarilyincludesan inqut
                                                                               'ryinto
  thematerialityoftheevidencehefailed toproduce;(3)theneedfordeterrenceoftheparticular
  sortofnoncompliance;and(4)theeffecévenessoflessdrasdcsanctions.Wilson,561F.2dat
  503-506.The test ensures Ttonly the m ost flagrant case,where the party's noncom pliance

  represèntsbad fait.h and callousdisregard fottheauthority ofthe clistrictcout'tand the Rules,

  w.
   i
   1lresultintheextremesanctionofclismissalorjudgmentbydefault.''MutualFederalSav.,
  872 F.2d at92.




  1Nodiscoveryorderwasentered inthiscase,butRule37(d)providesthatthesamesanctionsthatare
  availablefornotobeying adiscovery orderareavailableforfailure ofaparty to attend itsown deposition
  orrespondto discoveryrequests.SeeJacksonv.NissanM otorCorp.,888F.2d 1391at*4 (6thCir.1989)
  (unpublished)(notingthatRule37(d)allowscourtto availitselfofsanctionsotherwiseavailablefor
  contemptorders).
                                                  6



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 6 of 26 Pageid#: 394
         (A)Bad Faith
        Bad fait.h includeswillfulconduct,where a party cleaily understands its duty to the
                                                                                         .




  courtbutneverthelessdeliberately disregardsit.O    ortaznitiesD ev.Grou LLC v.Ancltnxss,

 No.1:14->-62,2015W L 2089841at*6(E.D.Va.2015).Forexample,in Belkv.Charlotle-
 M ecklenbtu Bd.OfEduc.,269F.3d305,348(4thCiz.2001),theFourthCircuitfoundample
  evidenceofbad faith when a pattyw astold to supplem entitsanswersto intettogatotieswhen

  such inform ation becam e known,butfailed to do so.A san excuse foruntim ely disclosure of

  factwitnesses,tlw partyrelied on theclistrictcourt'spretrialorderthatpartieswere to provide

  awitnesslistto the courton the fustday oftrial.The disttictcotzrtfound thatthe provision

  ofthe pzetrialorder was clearly for the convenience ofthe courtand could notreasonably

  havebeen interpreted to apply to disclosuresto the otherparties.

        Lonew olfatguesthathe did notactin bad faith becauseheclid eventuallyrespond and

  has notsoughtto frustzate this litigaéon or the discovery process,and,except for m edical

  records,thevastmajorityofwhathetendered to Gartettwasinfo= ation alreadyin Garrett's
  possession.G arrett points outthatLonewolf was silentafter being sew ed w1:.
                                                                             14 discoyery

  requests and was silentin response to the m oéon for sanctions and m odon for sum m ary

  judgmentuntilthecouttorderedhim torespond.
        The cotzrtfinds evidence ofbad faith on Lonewolf'spartin fsiling to zespond to the

  discoveryrequestsand only doing so after hefaced the thteatofsanctions.H owever,he did

  provide the discovery in response to the threatofsancéonsand has since com plied wit.h this



                                              7



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 7 of 26 Pageid#: 395
 court's orders, appeared at scheduled hearings, and has not otherwise frustrated the

 proceedings.

         (B)Prejudice
        The rules of discovery are designed to pzeventprejudice due to inadequate ttial
 pteparadon zathezthan simply to punish obduzacy.W ilson,561 F.2d at504,n.23.A couzt

 m ustconsiderhow the absence ofthe unproduced evidence im pairsthe other party'sability

  to establish its case and whether the non-com plying party's conductdeprives the otherparty

  ofafairttial.Id.at505.In adclition,w asted tim e and attorney'sfeeshavebeen found to be <<a

  substandallmountofprejudice.''Viswanathanv.ScotlandCountyBd.OfEduc.,165F.R.D.
  50,53(M .D.N.C.1995).
         Garretthasshownprejudicein thathehad to fllethemodon fozsancdonsand attend
  a hearing.However,hisability to defend tlnislawsuithas notbeen im paited by the late ftling

  ofthediscoverybecausemostoftheinformationzevealedin discoverywasthe subjectof
  testim ony attheevidentiaryhearing in the flzstsuit.

         (C)Deterrence
         TheSuprem eCourtheld in N at'lH ocke Lea ev.M etro.H ocke Club Inc.,427U .S.

  639,643(1976),thatseveresanctionsprovidedbystattzteorrulemustbeavailableto district
  courtsin appropriate cases,notonly to penalize those w hose conductm ay be deem ed to

  watranta severe sanction,butalso to detet those who nlightbe tem pted to engage in such

  conductin the absence ofsuch a deterzent.Lonewolfconcedesthatalthough there is som e

  history of noncompliance in this case and the & stcase,he has taken steps to respond to

                                               8



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 8 of 26 Pageid#: 396
  discovery.H e clnim s thathe has notdisregarded courtordezs to tender discovery or hold

  deposidonsand hasheeded allwarningsby the courtwhich carry an expressorim plicitthreat

  ofdism issal.

        G arret'tpointsoutthatLonewèlfw holly failed to respond to discoveryrequestsin the

  fltststétand disnaissed the law suitrather than face discovery sanctions.Lonew olfdid m uch

  the sam ein thiscase,and only responded to m otionsand the requestsforadnaissionswhen

  staring down disnnissal with prejudice. Plainly; Lonewolfs discovery intransigence is
  undeterred.

        (D)EffectivenessofLessDrasticActions
        Lonewolfassertsthatafterthelasthearing he provided answersto discovery requests.

  Garrettcountersthattheresponseswerelate andincom pleteand thatasofFebruary25,2019,

  Lonewolfhad failed to provide the namesofwitnesses;evidence regarcling injl'ries and
  dam ages; evidence of G arrett's alleged acts or olnissions supporting Lonewolf's clnim s;

  evidencerefuting G arrett'safflrm ativedefenses;and evidenceftom orregardingotherinm ates

  who werepresentwhen he was processed into the prison.G iven thatan evidentiary headng

  w asheld in thiscase,thatLonewolfhasprovided som e discovery and thatcliscoveryisnow

  closed,thecourtdoesnotfind thatadrasticaction such asdisnnissalofthelawsuitiswarranted.

         ln addiéon to considezation of the fouz W ilson factors,Lonewolf argues that the

  discoveryvioladonsare nàinor,and thatGazret't* 1notbe prejudiced by Lonewolfbeing
  allow ed to pzesentwhatevidence he can m usterto prove lziscleim .H e arguesthatthedelay




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 9 of 26 Pageid#: 397
  in.the zesponse to discovery hasbeen cured and thatthe discovery responses are consistent

  wit.h the pleadingsand othertestim ony.

         H aving considered the evidence,argum entofthe parées,the rules,and the relevant

  case law,thecourtGR AN T S the m odon forsancdonsand ordersthe following sancdons:

         (1)EvidentiarySanctions
         Lonew olfwillnotbepe,rm itted to callanywitnessesorpresentanyevidencewhich has

  notbeen provided in cliscovery orintroduced atthe evidentiary hearing in the fltstsuit.

         (2)M onetary Sanctions
         Gazzetthasbeen prejudicedbyhavingtoexpendHmeandeffortandincutattozneys'
  fees and costs to obtain responses to llis discovery,m ove for sanctions,and attend cout't

  heazings.Garrettisditected to provide an affidavitordeclaraéon asto theattorneys'feesand

  costs incurred by Lonewolf's discovery intransigence,which,if reasonable and adequately

  supported,willbe awarded.

          IV.M otion to D eem R equestsforAdM ssionsA dm itted

         G arrettargu
                    'esthatbecause thezequestsforadmission w ere answered afterthe 30-day

  deadline fozanswering,they should be deem ed adm itted.Lonew olfdid notrespond to the

  m otion butdid presentargum entattheA pril10,2019 hearing.

         Garrett served the fttstrequest for adm issions to Lonew olf on O ctobez 26,2018.

  Lonewolffailed to respond and on D ecem ber 19,2018 G arrettfûed llism otion forsancdons

  andmotion fozsummaryjudgment.Followingthehearingheldonlanuary24,2019,Lonewolf
  responded to therequestforadlnissionson February 7,2019.




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 10 of 26 Pageid#: 398
        Requests foz adnaission are deem ed admitted 30 days after being served on a party,

  unlesstheanswering party servesawritten answerorobjection addtessed to thematter.A
  shorterorlongertim e m aybe sdpulated to by thepardesorordered by thecourt.Fed.R.Civ.

  P.36(a)(3).A matteradmittedisconclusivelyestablishedunlessthecourt,onmodon,permits
  the adrnission to be withdtawn or amended.Fed,R.Civ.P.369$,
                                                            .Advends,Inc.,v.
  Consolidated PropertyHoldings,Inc.,124 Fed.Appx.169,173 (4th Cir.2005).A courtmay
  perm itwithdrawaloram endm entofan adrnission ifitwould prom otethepresentadon ofthe

  meritsoftheacéonandifwotzldnotprejudicetherequeséngpattyinmaintqiningordefending
  theactiononthemerits.Fed.R.Civ.P.36q$.
        A courtcannotsuas ontewithdraw aparty'saHm issions.Ldaat173.Howeveq undez
  com pelling citcum stances,adistrictcourtm ayallow untim elyrepliesto serveasthe equivalent

  ofa m otion to withdraw or am end aresponse and theam endm entm ay be allowed when the

  opposing partysuffered no prejudicebytheamendment.Memath,Inc.v.Modern M edicine,
  934F.2d319at*2(4thCir.1991)(unpublished)(cidn Guttin v.FalstaffBrewin Co .,710
  F.2d1309,1313(8th Cit.1983))Moosmanv.JosephP.Blit'
                                                   z,Inc.,358F.2d686,688(2dCiz.
  1966)andFrenchv.UnitedStates,416F.2d1149,1152(9thCir.1968)).ForpumosesofRule
  369$,Kfprejudiceresultswhereapartyfacesdifficultyinprovingitscasebecauseofafsudden
  need to obtain evidence requized to pzove the m atlez that had been admitted.'''K ell v.

  Equifax,Inc.,No.8:12-CV-03095,2013 W L 5954799at*4 O .S.C.2013)(quoting M emath,
  934 F.2dat*2).InAcostav.M ezçal,Inc.,No.JKB-17-0931,2018K 4188448at*5 @ .M d.
  2018),the district cotzrt commented that reliance on adnlissions in crafdng a summary




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 11 of 26 Pageid#: 399
  judgmentmotion doesnotdescribeprejudicesignifcantenough to denywithdrawalofan
  adm ission.ButseeTrustv.PrestieA na olis LLC,N o.16-00544,2017 W L 3085680 at*5-6

  (D.Md.2017)(fndingthatlateadrnissionsweredeemed admitted forpumosesofsummary
  judgmentbecause the requesdng party had spentconsiderable time and effortcraféng its
  moéon forpardalsummaryjudgmentandreliedin part'on theunanswezedadmissionsand
  also because the late-tesponding party had the opporm rlity to see how the otherparty used

  therequestforadnaissionsin supportofitssummaryjudgmentarguments).
        H ere,Lonew olfhaspzesented no circllm stances,m uch lesscom pelling ones,on which

  the couztcould find thathislate responses should serve asa m odon to withdzaw oram end

  hisresponses.Garzettallegesprejudicein thathereliedon thedeemedaHmissionsinpreparing
  hismotion forsummaryjudgmentandbecausediscoveryinthiscaseisnow closed,hecannot
  engage in additionalcliscovery related to thematterswl
                               .                       aich atethesubjectoftheadmissions.
  Also,Lonewolfused theunansw ered requests foradnnissionsto puttogetherhisresponse to

  the moéon for s'ammary judgment.SeeECF No.39 at7.Such factorsweigh in favor of
  deetning theadm issionsadm itted.

         O n the other hand,this case is in an unusualprocedutalposttue wit.h regard to the

  adrnissions because of the evidentiary hearing held in the'flrst suit.lt is clear from the

  testim ony attheevidentiaryhealing thatLonewolfdoesnotagreewith m any ofthecontested

  factualasserdons set outin the adnlissions,such as whethez G atrettknew aboutCopper's

  prior assault ofa sex offender or whether TfTrtzstys''w ere in the area when Lonewolfand

  G arrettw ere discussing Lonewolf'snam e and sex offenderhistory.

                                              12



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 12 of 26 Pageid#: 400
        In addition,thiscaseonceagainisatthesummaryjudgmentstageand t<gcjolzrtsare
  pardcularly responsive to allowing late answ ers to requests for adrnission w hen sum m ary

  judgmentisinvolved....Itdoesnotfurthertheinterestsofjusdceto automadcally determine
  theissuesofa lawsuitand entersummary judgmentagainstapartybecauseadeadlineis
  nnissed.''Donovanv.Porter,584F.supp.202,208(D.M d.1984)(internalcitadonsomitted).
  Seealso Town & CountryProperties,Inc.v.Howell,892 >'.2d 1042 at*2 (4f.
                                                                       h Cir.1989)
  (unpublished)(findingdistrictcourtdidnotabuseitscliscretionwhenitpermitteddefendants
  to respond to requestsfor adrnissions eightdays aftertheyw ere due and the opposing party

  failedtoshow anymaterialprejuclicefrom thedelay);Acosta,2018WL 4188448at*3(tfThe
  truth-finding funcdon of the federalcoutts is ofpatam ountim portance and this Courtis

  reluctant to allow the rigid opetation of procedural nzles to 'supplant m erits-based

  clispositions');andLQC-
                        W-,2013WL 5954799at*3(allowinguntimelyanswersisclisctedonary
  andappropriatewhen doing so would facilitatethezesoluéon ofthecaseon themerits).
         In this case,the courtfinds thatitisappropriate to allow Lonewolfto withdraw his

  adtnissionsand substitutehisnew answetsonly to the extenttheyateconsistentwith theptiot

  evidentiaryhearing testim ony.Itwould beinequitableand inconsistentw1t.11the ttutlwseeldng

  function of the coutt not to allow late responses to requests for adm ission where those

  responsesparrotLonewolf'sevidenceatthepriorevidenéary heating.N orwould therebeany

  prejudice to Garrettto allow Lonewolfto presentevidenceconsistentwit.h thatpresented at
  the M ay 10,2015 evidentiary hearing.W herethelateresponsesto the requestforadm issions

  conttadictorseek to add information notpresented atthe slpmmaryjudgmenthearing,they




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 13 of 26 Pageid#: 401
  areprejudicialto Garrettnow thatdiscoveryhasclosed.Assuch,thoseresponseswillnotbe
  allowed.

        In other words,Lonewolf's m otion for leave to flle late responses to the overdue

  RequestsforAdnaissionsisD E N IED exceptto the extentthatallowing a late response to a

  requestto stand would plainly contradictevidence introduced attheM ay 10,2015 hearing.lt

  would notbein theinterestsofjusticeorpzejudiceGarrettto denyLonewolftheopportunity
  to presenttheevidenceintroduced atthe M ay 10,2015 hearing.

        Therefore,the following RequestsforA drnission aredeem ed adm itted:1,2,3,4,6,9,

  14,15,16,and 17.Specifically,theserequestsareadm itted becauseLonewolFslateresponses

  either(a)aclmittherequest:RequestsforAdmission 6,15,and 16;(b)contradicthisprior
  sworn testimony:Requests forAdnnission,1 and 2;or (c)are based on addiéonalfactsnot
  introduced orsubjectsnotcovereé attheMay 10,2015hearings:RequestsforAdrnission 3,
  4,9,14,and 17.

         Latezesponsesareperm itted asto Requests forAdmission 5,7,8,10,11,12,and 13

  because the subjectofthese adnaissionswere addressed attheM ay 10,2015 evidenéary
  heazing,and to allow these requeststo be deem ed adm itted by defaultw ould thwart,rather

  than facilitate,the m erits-based resolution ofthedispute.

         V.M otion forSum m aryJudgm ent
         (A)SummaryJudgm entStandard
         Pursuantto Rule56(a),thecourtmustTfgrantsummaryjudgmentifthemovantshows
  thatthezeisnogenuineclisputeastoanymaterialfactandthemovantisendtledto judgment




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 14 of 26 Pageid#: 402
  asamatterof1aw.?'Fed.R.Civ.P.56(a);CelotexCo .v.Catrett,477U.S.317,322(1986)9
  Glnnv.EDO Cor .,710F.3d209,213(4thCir.2013).W henmakingtlnisdeternninaéon,the
  cotzrtshould considerffthepleadings,deposidons,answ ersto interrogatodes,and adrnissions

  on flle,togetherwith ....ganylaffidavits''flledbytheparées.Celotex,477U.S.at322.W hether
  a factism aterialdependson the relevantsubstandve law.Anderson v.Liberty Lobby,lnc.,

  477U.S.242,248 (1986).(fonly disputesoverfactsthatlnightaffecttheoutcomeoftheslzit
  underthe governing law willproperly precludethe entc ofsummary judgment.Facmal
  disputesthatareirrelevantorunnecessarywillnotbecounted.''Id.(citationomitted).
        Them oving patty bearsthe initialburden ofdem onsttadng the absence ofagenuine

  issue ofm aterialfact.Celotex,477 U.S.at323.lfthatburden hasbeen m et,the non-m oving

  party m ustthen com e forward and establish the specific m aterialfactsin dispute to stzrvive

  summaryjudgment.M atsushitaElec.Indus.Co.v.ZenithRadio Co .,475U.S.574,586-87
  (1986).
         In deternliningwhetheragenuineissueofm aterialfactexists,the courtviewsthe facts

  and dzaws allreasonable infetences in the light m ost favorable to the non-m oving party.

  G.
  .-lyqn,710F.3d at213(ciéngBondsv.Leavitt,629F.3d 369,380 (4th Cir.2011)).lndeed,
  ffgiltis an faxiom thatin tnnling on a motion for summary judgment,the evidence ofthe
  nonmovantisto bebelieved,and alljustifableinferencesareto be dtawn in hisfavor.'''
  McAitlaidsInc.v.Ifimberl-clarkCo .756F.3d307,310(4thCir.2014)(internalalteradon
  ornitted)(citing Tolanv.Cotton,134 S.Ct.1861,1863 (2014)(petcuriaml).


                                               15



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 15 of 26 Pageid#: 403
        Moreover,ffgclredibilitydete= inaéons,theweighingoftheevidence,and thedrawing
  oflegitimateinferencesfrom thefactsarejut'yfuncdons,notthoseofajudge.''Anderson,477
  U .S.at255.Thenon-m oving partym ust,however,ffsetforth specific factsthatgo beyond the

  fmeze existence ofascinéllaofevidence.'''Glnn,710 F.3d at213 (quoting Anderson,477
  U.S.at252).Thenonmovingpartymustshow thatTftheteissufficientevidencefavoring the
  nonmovingpartyforajurytorettzrnaverdictforthatparty.''Res.BanksharesCo .v.St.
  PaulMerc lns.Co.,407F.3d631,635(4thCir.2005)(quodngAnderson,477U.S.at249).
  fflnotherwords,tograntsummaryjudgmentthegclotzrtmustdeterminethatnoreasonable
  jurycouldfindforthenonmovingpartyontheevidencebeforeit.''M ossv.ParksCo .,985
  F.2d 736,738 (4th Cir.1993)(quotingPeriniCo .v.PerirliConstr. Inc.,915F.2d 121,124
  (4thCit.1990)).Evenwhenfactsarenotindispute,thecotzrtcannotgrantsllmmaryjudgment
  unlessthere isfTno genuineissue asto theinferences to be drawn from '?those facts.W orld-

  W ideI
       RihtsLtd.P'shi v.CombeInc.,955F.2d242,244 (4th Cit.1992).
        (B)DeliberateIndifference
        The Eighth Am endm entim posesaduty on prison officialsto Tfprotectprisonersfrom

  violenceatthehandsofotherprisoners.''Farmerv.Brennan,511 U.S.825,833 (1994).To
  establish aj1983clnim fozfailureto protectaninmatefrom violence,theinmatemustshow:
  (1)thatthe deprivation alleged issufficiently sedousand resulted in a denialoftheminimal
  civilized measureoflife'snecessitiesand (2)thattheprison officialhad asufhcientlyculpable
  stateoflnind.Id.at834 (internalquotation marksomitted).A ffsufficiently culpable stateof
  mind''m eans thata prison officialffm ustb0t.
                                              h be aw are of facts from wllich the inference




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 16 of 26 Pageid#: 404
  could be draw n that a substanéalrisk of serious hnt'm exists,and he m ustalso draw the

  inference.''1d.at837.

        A showingofnegligenceisnotsufficient.Gra sonv.Peed,195F.3d692,695(4thCil.
  1999).Thus,an official'sfailuretoalleviateasignificantt'iskthatheshouldhaveperceivedbut
  clid not,does not describe an Eighth A m endm ent clnim .Farm er,511 U .S.at 838.Stated

  diffezently,ptison officialsatenotliableiftheyffknew theundetlyingfactsbutbelieved (albeit
  unsoundly)thattherisk to which the factsgaverisewasinsubstantialornonexistent.Id.at
  8449see1kov.Shteve,535F.3d 225,241(4th Cir.2008)(statingthatitwasinsufûcientto
  show thatadefendantfdshouldhave''recognized asubstantialriskofhatvn).
         In Danserv.Stansber ,772 F.3d 340 (4th Cir.201$,the Foutth Circuitvacated a
  clistrictcourt's order fincling a dispute ofm aterialfacts and denying qualihed im munity in a

  failure to protectcase.D anser,a convicted sex offender,told Boyd,a gtzard,thathewanted

  to go to theoutside recreation cage.Boyd assigped groupsofinm atesto each recreadon cage

  based on inm ates'custody levels,the locadon oftheinm ates'cellsin the facitity,and datain a

  computer-generatedSpecialHousingUnit(ITSHU'A)Report.
         Boyd placed D anser in an outside recreation cage with three other inm ates,one of

  whom wasScottG ustin,a prison gang m em ber.D ansetand G usdn had notm etbefore Boyd

  placed them in the sam e recreation cage,and there were no separation ordersreqlliting that

  D anser and G ustin be kept apart from each other.N oz did tlle SH U reportm endon that

  D anserwasa sex offender or that Gusén was in a gang.Boyd could have cliscovered that

  informadon had he looked in othezprison databases,buthe did not.




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 17 of 26 Pageid#: 405
        Instead of supervising the recreadon cages asrequited by llisposidon,Boyd leftllis

  post, and Gusdn attacked D anser and beat him severely while utteting obsceniées and

  commentingonDanset'ssex-offenderstattzs.Id.at344.Dansersuffered significantinjlpties.
        Dansersuedunder42 U.S.C.j1983,arguingthatBoydwasdeliberatelyindiffezentto
  a substanéalrisk ofharm .Boyd argued to the districtcourtthathe did nothave a culpable

  state ofnnind because Tfhew asnotawareofany factssuggeséng thatG usdn posed apazticular

  threatto D anser.''Id.at347.The couttl'uled in D anser's favorand setthe m atter for trial,

  prim arilybecauseBoyd assigned D anser,aconvicted sex offender,to thesam erecreadon cage

  asGusén,who wasaknown violentgang member,and becauseDansez'sinjuriesoccurred
  when Boyd leftthe area unsuperdsed.

        TheCourtofAppealsreversed,nodng thattherecord failed to show asam atteroflaw

  thatBoyd knew and disregarded an excessive risk to D anser's health or safety by leaving

  DanserandGusdntogetherintheunsupervisedrecreadoncage.Id.at348.Thecout'trejected
  Elanser's argurnent that it Nvas obvious that placùAg Ilanser in a recreadon cage Mdth the

  assailantand leaving the areaunsupervised would have led tt?an attack.Ldxat348-49.<T o
                                                                                  ,




  establish thatarisk is Tobvious'in thislegalcontext,a plaindffgenerally is reqlpited to show

  that the defendant Thad been exposed to inform adon concerrling risk and thus m ust have

  known aboutit.'''Ld=(
                    . quodng Farmer,511U.S.at842).TheFourth Circuitconcluded that
  ffgojn tlaisrecord,thereisno evidencethatBoydwasexposedto suchinfot-madon.''1d.
         In Odom v.South CarolinaD e at-tmentofCoztecdons,349 F.3d 765 (4th Cir.2003),
  the Fourth Circuitreversed a distdct court's grant ofsummary judgmentto corzectbnal




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 18 of 26 Pageid#: 406
  officers on the question of deliberate indifference.The prisoner,O dom ,told correcdonal

  ofik ers of llis fear ofparticularinm ates,and the oflk ers saw the inm ates threaten O dom ,

  attem ptto break into O dom 'scell,and goad others to attack O dom .Variousstaffm em bers

  told theofficersto m oveO dom to safety,buttheofficersallowed theinm atesto attack O dom

  and said Odom gotwhathe deserved for being a snitch.J-I.
                                                         L at771.The couttfound that
  O dom 'suncontradicted sw orn statem entsweresufik ientto show thatdefendantswereaw are

  ofthe risk ofha= and sim plyignored it.1d.

         Similarly,inLearyv.Livingston County,528F.3d 438(6thCir.2008),theSixth Circuit
  affirmed theclistrictcourt'sdenialofacorrecéonalofficer'smotion forslnmmaryjudgment
  because the recozd established delibezate inclifference.The offcer told the detainee to not

  discusshispendingcrinlinalchargefotallegedlyrapinganine-year-old 1 1becauseanother
  inm ate rnightattack him foritand then subsequently told otherinm atesaboutthedetainee's

  alleged sex offense.The court found that the officer was aw are of facts from which the

  inference could be drawn thata substandalrisk ofharm existed and drew the inference.H e

  then didnothing toprotectthedetqineefrom asubstantialriskofharm .Ldxat442.

         ThefactualbasisforGartett'smoéon forslzmmat'yjudgmentzliesin starkconttastto
  Lonewolf'sassertions.GarretstatesthatheprocessedLonewolfintothejailon October30,
  2012 at approxim ately 10:38 a.m . G arrett was aware of Lonewolf's 1992 sexual assault

  convicdon and asked lnim ifhe wanted to be placed in segregation.Lonewolfdeclined and


  2Garrett'smodon forsummaryjudgmentisbasedontheaffidavitGarrettflleditatheftrstsuit,thedeemed
  admissions(someofwhich,asdiscussedabove,havebeenwithdrawn),andpordonsofthetestimonyatthe
  evidendazy heazing.




Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 19 of 26 Pageid#: 407
  asked to be placed in the generalpopulation.Lonew olfpreviously had been placed in the

  generalpopulation withoutincident.W hen Lonewolf was being processed,there were no

  otherinm atesin the areaw ho could have overheard theirdiscussion.

        G arret'tassigned Lonewolfto Block 525 in generalpopulation butdid notescorthim

  to hiscelland had no flzrthercontactwith laim .The guardswho w alked Lonewolfto hiscell

  did not m ake any statem ents to tlae inm ates, othet than to say,fY e have you anothet

  room m ate.''G arrett'sdecision to place Lonewolfin generalpopkzlation w asapproved by his

  supetvisorand wasconsistentwith lnisttaining and expedence.Jailrecordsdid notindicate
  that Copper had assaulted sex offenders on two prior occasions, and G atrett had no

  knowledgeofthepriorassaultsatthetimeheprocessedLonewolfinto thejail.ln addidon,
  GarrettdidnotprocessCopperintothejailonAugust18,2012.
         G arrett disclnim s any knowledge that Copper had previously assaulted a child sex

  offendez atRockbridge,although there is no apparentdispute that Copper had pzeviously

  beaten a child sex offenderatRockbridge.G arrettdid notrem em ber the incidentwhen he

  wasprocessingLonewolfinto thejail.Garrettwasfamiliarenough with Coppertoknow that
  he had been atRockbridge severaltim es.

         G arrett'saverm entsserve to highlightthe factazaldisputesin this case.H e stated that

  he had no knowledge that Copper would likely assatzltLonew olf,in contrast to Copper's

  testimonythatGarrettbookedhim intothejailand thatCopperrepeatedlyaskedGarrettnot
  to houselnim with any child sex offenders.Garrettdisputesthathebooked Copperinto jail
  and subrnitted evidence thathewasnotthebooking ofik et.

                                              20



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 20 of 26 Pageid#: 408
         G arrettdisputesCopper'scllim thathe had m ulépleconversationswith G arrettwhile

  incarcerated in Rockbddge and ftm ade itvery clear''to G arrett that he did notwantto be

  housed wit
           .h child sexualoffenders.Indeed,Copperassertsthatthreedayspriorto Lonewolf

  beingbookedintothejail,aninmatewithffcrazycharges''wasplacedinhousingwithCopper,
  who testified thathe told G arrett,ft ook m an,you gotto getm e outofhere ozgetlnim out

  ofhere.''Copperclnim shetold G artettthathedid notcareiftheyputhim itlsegregadon,but

  hedid notwantto be housed with ffpeople likethat.''

         A lthough contradicted by Garrett's testim ony,Copper testified thatG arrettescorted

  Lonewolfto the cellblock and said,f<Igotone fozyou-all''and laughed asheputhim in the

  cell.CopperassertsthatG arrett'scom m entraised suspicionsand inm atesm ade calls outside

  ofthejailandlearnedofLonewolf'spriozconvictions.W hen Coppetleatnedtlnisinformation,
  hewentinto Lonewolf'scellto ask him aboutit,and subsequently beatlnim .

         Atthisstage,the courtisnotperm itted to weigh the credibility ofLonew olf,Coppet,

  and G arrett,and m ustconstrtze thedisputed factsin thelightm ostfavorable to Lonew olf,the

  non-m oving party.Given thatG arrett,Copper,and Lonewolftellvery differentstoriesabout

   thecircum stancesleadingto Lonewolf'sbeadng,genuineissuesofm aterialfactexistthatm ust

  beresolvedbyajury.
         In patticulat,ifLonewolfand Copperatebelieved,theittestim ony issufficientto show

   that Garrett had a Tffsufficiently culpable state ofm indy'namely that he dkngew) of and
   clisregardgedjan excessiveriskto lonewolf'sqhealth orsafetf''when heassigned Lonewolf
   to thesame cellblock asCopper.See Danser,772 F.3d at348 (quodng Fnt-mer,511 U.S.at

                                              21



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 21 of 26 Pageid#: 409
  834,837).ln Danser,therecord failed to show asamaiterof1aw thattheguard appreciated
  thathis actofleaving D anser and the assailanttogether in an unsupervised area created an
                                                            .




  exce
    1
      ssive risk to D anser's safety.H ere,testim ony from Lonewolfand Copper create a fact  ;



  Eluestion on thatissue.3

         Considering the evidence in the hghtm ostfavotable to Lonewolf,a genuine issue of

  m atetial fact exists as to whether G arrett knew housing Lonewolf neat Copper posed an

  excessive risk to Lonewolf's safety and disregarded thatrisk.Accordingly,the courtis not

  perrnittedtograntsummaryjudgmenttoGm ettonLonewolf'sEighthAmendmentclnim.
         (C)Qualified Immunity
         G atrett argues that even if the court finds thatLonewolf alleged a consdtudonal

  violaéon,Garrettstillis entz ed to qualified im m unity.The doctdne of qualified im m unity

  affords protecdon againstindividualliability for civildam ages to officials insofar as their

  conduct does not violate clearly established stattztory or constitutionalrights of which a

  reasonablepersonwould havelcnown.Pearsonv.Callahan,555U.S.223,231(2009)(quoéng
  Hatlow v.Fitzgetald,457 U.S.800,818 (1982)).Stated anothezway,tfgqqualified immunity
  protectsoffcialsTwho com m itconstim donalvioladonsbutw ho,in lightofclearly established

  law,could reasonably believethattheiractionsw erelaw ftzl.'''Bookerv.South Carolina D e t.



  3Evenwithouttheissueofwhetherthefvrusty''inmatesoverheard theconversadon,ajuty couldfmdon
  thesefactsthatG arrettappreciated thedangerto Lonewolfand took no stepsto alleviateit.SeeD anser,772.
                                                                                        -.


  F.3dat348(Sndingthatarisk isTfobvious''iff
                                           hedefendanthasbeen exposed toinformationconceMingthe
  riskandthusmusthaveknownaboutit)InDanser,theFourthCirctzitpointedoutthattherewasno
  evidenceitzthezecord thatthe defendantknew thatthepbindffwasasex offenderorthattheassailantwasa
  gangm em ber.Ld-.at347.Here,itisuncontested thatGarrettknew aboutLonewolf'sstatusand a factissue
  existsregarding Garrett'sknowledgeofCopper'sviolenthistory and anim ositytoward sex offenders.

                                                   22



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 22 of 26 Pageid#: 410
  ofCorrecdons,855F.3d533,537-538(4th Cit.2017)(ciéngHe v.Purnell,652F.3d524,
  531 (4th Cir.2011)(en bancl).'tgAllthough aplaintiffmayprove thatan officerhasviolated
  certain constitudonal rights,the officez nonetheless is enétled to qualified im munity if a

  reasonable person in the officet's posidon Tcould have failed to appreciate thathis conduct

  wouldviolatethosetights.''?Meyezsv.BaltimozeCounty,Md.,713 F.3d 723,731(4th Cir.
  2013)(quotingTorclninskyv.Siwinski,942F.2d257,261(4thCir.1991)).Thedoctrineweighs
  the need to hold public ofhcials accountable forirresponsible exercise ofpoweragainstthe

  need to slnield officials from harassm ent,clistracdon,and liability when they perform their

  dutiesresponsibly.Booker,855F.3d at538(ciéngPeakson,555U.S at231).
         In perform ing a qualiûed im m unity analysis,a couttm ustftrstdetetm ine the specihc

  rightthattheplaintiffallegeswasinfringedbythechallenged conduct.Id.(ciéngWinfieldv.
  Bass,106 F.3d 525,530 (4th Cir.1997) (en bancl).The courtthen mustask whethera
  constim tionalvioladon occurred and whetherthe rightviolated wasclearly established atthe

  timetheofficialviolated it.The queséonsneed notbeaskeditlapardclzlarozder.Id.(ciéng
  Me1arexrel.Me1azv.Greene,593F.3d348,353(4th Cir.2010)andPearson,555U.S.at
  236).Theplaindffbeatstheburden ofshowingthataconstituéonalvioladon occurred,while
   the defendant bears the burden of showing entitlem ent to qualified im m unity.H e      v.

  Purnell,501F.3d374,377-378 (4th Cir.2007).
         Again,attllis point,tlae facts are in dispute as to whether a constittzdonalvioladon

   occurred.G arrettassezts thattheze were no other inm ateswithin eatshotofthe discussion
                             N

   about Lonewolfs sex offender stattzs and thathe lacked awareness of Copper's violent

                                              23



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 23 of 26 Pageid#: 411
  proclivities.Lonewolf cloim s other inm ates overheatd lnim being booked by G arrett and

  learned hewasa child sex offender.Lonewolfalso clqim sthatGarrettwasaware thatCopper

  posed arisk to claild sex offenders.

         In determ ining whether a rightis clearly established,a cotut must define the right

  allegedlyviolatedattheappropriatelevelofspeciûcity.Odom,349F.3dat773(citingW ilson
  v.La ne,526U.S.603,615(1999)).Tltisanalysisdoesnotcontemplatethattheexactconduct
  atissue has been held unlaw ful,but takes into consideraéon not only alzeady specifically

  adjudicated tights, but also those included within more general applicadons of the
  constituéonalprincipleinvoked.Id.(internalcitationsonlitted).
         The quesdon in this case becom es whether itw as clearly established in 2012 thatan

  officer's décision to house a convicted sex offender,whose history w as discovered at the

  instittzdon,with an inm ate w ho told the ofhcer thathe presented a threat to the offender,

  constituted deliberate indifference to the offender's Eighth Am endm ent rights.The court

   findsthatthisrightwasclearly established.
                                          .




         Itisw ellestablished thatfrprison offkials have a duty ...to protectprisoners from

  violence atthehandsofotherprisonets.''Farm er,511 U .S at833.In 2010 the Fotuth Circuit

   found thata plaintiffstated a clnim fordeliberateindifference when healleged thatan officer

  told him to enter an area ofthe prison knowing thatanother inm atç in the area harbored a

  grudgeagainsttheplaintiffandwhen theplaindffdid so,theotherinm ateattacked lnim .Brown

  v.North CatolinaDe t.ofCorrecdons,612 F.3d 720 (4th Cir.2010).Similarly,in 1987,the
  Foutth Citcuitfound tlaatan inm ate stated aclqim when healleged thathetold ptison ofikials

                                               24



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 24 of 26 Pageid#: 412
  thathewanted to be separated from inm ateswho had threatened lnim ,wasplaced in thesam e

  dotvnitory as the inm ates,and was attacked by one ofthem the sam e night.Pressl v.H utto,

  816F.2d977 (4t.h Cir.1987).SeealsoW ilsonv.Wriht,998F.supp.650,657(E.D.Va.1998)
  rfga)prison offcialincursEighthAmendmentliabilityifheorshein maldngacellassignment
  know s of,and is deliberately indifferent to,a substanéalrisk of serious harm one inm ate

   enerallyposesto anyassigned cellm ate.')
         The courthnds tlnatitw aswellestablished in 2012 thatthe duty to pzotectinm ates

  from violence atthe hands ofotherinm atesincluded m aking housing decisionsbased on a

  known risk thatan inm ate posed to otherinm atesplaced in hishousing azea.The conflictin

  the evidence precludes the courtfrom granéng Gatrett's qualifed im m lxnity defense at tlnis

  stageofthelitkation.
                                      CON CLU SION

         The colzrtG RAN T S the m oéon for sancdons,ECF N o.26,to the extentthatany

  evidencerequested from Lonew olfbutnotproduced as ofthe date ofthisorderwillnotbe

  adrnitted attrial.IfLonew olfhas failed to identify witnesses,the only witnesseswho willbe

  allowed to tesdfy ate thosewho tesdûed atthe summag judgmenthearing held in the flrst
   suit:John Lonewolf,SteveGarrett,John Higgins,JoelCopper,and CandiceBane.Thecourt
   also awards m onetary sanctions in an am ount to be dete= ined following subnaission by

   defendant as to the am ount of costs and fees expended due to Lonewolfs discovery

  inttansigence.



                                              25



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 25 of 26 Pageid#: 413
        The court G RAN TS in part and D EN IES in part the m oéon to deem the

  adrnissionsadm itted,ECF N o.50.Requests forA dm ission 1,2,3,4,6,9,14,15,16,and 17

  willbe deem ed adm itted.Requests forAdrnission 5,7,8,10,11,12,and 13 are notdeem ed

  adrnitted, and the responses sent to G arrett on February 7, 2019 are considered tim ely

  responsesto thosefew zequestsfor adnnissions.

        ThecourtDENIES Garrett'smotion fotsummaryjudgment,ECF No.28,finding
  thatgenuineissuesofmaterialfactrequirethecaseto bepresentedto ajury.
        Itisso O RD E RED .



                                          Enteted: o U - & T .
                                                             - z-o fj?
                                     /w/- 4 J /. &veM'
                                                     '
                                          M ichae .Urbanski
                                          Clnief nited StatesDistrictludge




                                            26



Case 5:18-cv-00004-MFU-JCH Document 55 Filed 05/07/19 Page 26 of 26 Pageid#: 414
